NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     MAR 17 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 MARTA BOLVITO CANAHUI,                           No. 13-72762

              Petitioner,                         Agency No. A201-278-045

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 15, 2016**
                              San Francisco, California

Before: FERNANDEZ, GOULD, and FRIEDLAND, Circuit Judges.

         Petitioner is a Guatemalan national seeking withholding of removal and

protection under the Convention Against Torture (CAT) based on years of rape and

domestic violence perpetrated by her ex-husband, Efrain, which she fears would



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continue if she returned to Guatemala. We grant her petition and remand for

further proceedings.

      The BIA erred in concluding that Petitioner did not establish that the

Guatemalan government was “unable or unwilling to control” Efrain’s perpetration

of domestic violence.1 The BIA reasoned that because Petitioner reported the

abuse to police, and the police “responded multiple times,” the government was

“not ineffective.” But even if the two occasions on which the police issued Efrain

summonses could be considered “responding” to Petitioner’s reports, these

responses at best suggest that the “police were willing to protect [Petitioner,]” not

that they were “able to do so.” Afriyie, 613 F.3d at 931; see also Madrigal v.

Holder, 716 F.3d 499, 506 (9th Cir. 2013) (the BIA must examine the “efficacy of

[the government’s] efforts”). The police did not arrest Efrain—or otherwise
1
  Withholding of removal on the basis of past persecution requires that the
applicant demonstrate “(1) an incident, or incidents, that rise to the level of
persecution; (2) that is on account of one of the statutorily-protected grounds; and
(3) is committed by the government or forces the government is either unable or
unwilling to control.” Afriyie v. Holder, 613 F.3d 924, 931 (9th Cir. 2010)
(quoting Navas v. INS, 217 F.3d 646, 655-56 (9th Cir. 2000)). Neither the IJ nor
the BIA explicitly addressed the first element, but because they concluded that the
second element was satisfied, we interpret their decisions as having considered the
first element to also be satisfied. See also Garcia-Martinez v. Ashcroft, 371 F.3d
1066, 1072 (9th Cir. 2004) (“Rape or sexual assault may constitute . . .
persecution.”).

                                           2
detain him or even bring him to the police station for questioning—despite his

being present when the police arrived immediately post-beating and despite his

protestations that the police could not intervene because Petitioner was “his

property.” See Navas, 217 F.3d at 656 n.10 (even “arrests by police, without

more, may not be sufficient to rebut claims that the government is unable or

unwilling to stop persecutors, especially where the punishment may amount to no

more than a slap on the wrist.” (citations omitted)). Issuing summonses that

Efrain easily flouted amounts to nothing more than a “slap on the wrist,” if that.

Id.2

       Additionally, in another instance, the police simply refused to “respond” at

all, telling Petitioner’s mother that they had insufficient personnel to come to

Petitioner’s aid. Refusing to provide aid because of a “lack of financial and

physical resources” shows that the police were unable to control the persecution.

See Afriyie, 613 F.3d at 931.

       The country report describing Guatemala’s efforts to combat domestic

violence does not change the outcome. That same report states that “the

2
  The IJ erred in stating that Efrain had been arrested for raping Petitioner. He
had instead been arrested for raping his mistress.

                                          3
government did not enforce the law effectively,” that the “[p]olice had minimal

training or capacity to investigate sexual crimes or assist victims of such crimes,”

and that “[v]iolence against women, including domestic violence, remained a

serious problem.” The country report is thus consistent with Petitioner’s claims of

unwillingness or inability to control domestic violence. See Afriyie, 613 F.3d at

933-34 (where a petitioner “has presented credible and direct evidence to the

contrary in support of [her] claim . . . . The BIA was not permitted to disregard that

information on the basis of general country reports.”).

      Because Petitioner demonstrated past persecution, the BIA erred in placing

the burden on Petitioner to then “show why she could not reasonably relocate to

another part of Guatemala.” See Deloso v. Ashcroft, 393 F.3d 858, 863-64 (9th

Cir. 2005). The burden should instead have been on the government to show that

relocation would be safe and reasonable. Afriyie, 613 F.3d at 936 (citing 8 C.F.R.

§ 1208.16(b)(1)(i)(B)).

      The BIA and IJ additionally erred by failing to consider the reasonableness




                                          4
of any such relocation.3 “‘[I]n making [the reasonableness] determination,’ the IJ

and BIA were bound to ‘take into account the numerous factors for determining

reasonableness outlined in [8 C.F.R. § 1208.16(b)(3)].’” Afriyie, 613 F.3d at 935

(first and second alterations in original) (quoting Knezevic v. Ashcroft, 367 F.3d
1206, 1215 (9th Cir. 2004)); see also id. at 936 (the same reasonableness factors in

the asylum context under 8 C.F.R. § 1208.13(b)(3) apply to the withholding

context under 8 C.F.R. § 1208.16(b)(3)). The IJ did not consider any of those

factors, concluding only that Efrain “lack[ed the] apparent ability” to locate

Petitioner upon her return. This was despite the fact that Efrain had previously

found—and abused—Petitioner in Guatemala City after she attempted to find

safety there. Where “[n]either the IJ nor the BIA discussed any of [the] factors

before concluding that relocation was reasonable . . . nor . . . cite[d] to the

regulatory subsection in which these factors are set forth,” we must “remand for

clarification.” Afriyie, 613 F.3d at 935 (applying same relocation analysis to

asylum and withholding claims).



3
  On the relocation issue, the BIA simply adopted the IJ’s decision. We thus treat
that portion of the IJ’s decision as the BIA’s. See Aguilar-Ramos v. Holder, 594
F.3d 701, 704 (9th Cir. 2010).

                                            5
      Because the IJ and BIA summarily disposed of the CAT claim, and may

have done so based on the erroneous reasoning of the withholding of removal

analysis, we remand for reconsideration of the CAT claim as well. See id. at 937.

      Petitioner’s request for attorney’s fees pursuant to the Equal Access to

Justice Act (EAJA), 28 U.S.C. § 2412, is denied without prejudice because

Petitioner failed to abide by circuit rules regarding applications for attorney’s fees.

See 9th Cir. R. 39-1.6.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           6